


115 HR 7334 IH: Sunset Inefficient and Unaccountable Government Act
U.S. House of Representatives
2018-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
115th CONGRESS2d Session
H. R. 7334
IN THE HOUSE OF REPRESENTATIVES

December 19, 2018
Mr. Byrne introduced the following bill; which was referred to the Committee on Oversight and Government Reform

A BILL
To abolish certain executive agencies unless Congress disapproves of such abolishment, and for other purposes.

 
1.Short titleThis Act may be cited as the Sunset Inefficient and Unaccountable Government Act. 2.Abolishment of agencies (a)In generalEach agency listed in subsection (c) shall be abolished on the date set forth in subsection (c), unless a Federal law disapproving of the abolishment of the agency is enacted before such date. 
(b)Effect of abolishmentWhen an agency is abolished under this Act, the head of such agency may take such actions as are necessary to dispose of the assets, obligations, and liabilities of the agency during the one-year period that begins on the date of such abolishment. (c)Schedule for abolishment (1)AgricultureThe date of abolishment referred to in subsection (a) is 2 years after the date of enactment of this Act for the following agencies: 
(A)The Department of Agriculture. (B)Any other agency— 
(i)about which Congress has not passed a concurrent resolution disapproving of the abolishment of such agency during the previous 10 years; and (ii)whose authorizing legislation was referred to the Committee on Agriculture of the House of Representatives. 
(2)CommerceThe date of abolishment referred to in subsection (a) is 3 years after the date of enactment of this Act for the following agencies: (A)The Department of Commerce. 
(B)Any other agency— (i)about which Congress has not passed a concurrent resolution disapproving of the abolishment of such agency during the previous 10 years; and 
(ii)whose authorizing legislation was referred to the Committee on Financial Services of the House of Representatives. (C)Any other agency— 
(i)about which Congress has not passed a concurrent resolution disapproving of the abolishment of such agency during the previous 10 years; and (ii)whose authorizing legislation was referred to the Committee on Small Business of the House of Representatives. 
(D)Any other agency— (i)about which Congress has not passed a concurrent resolution disapproving of the abolishment of such agency during the previous 10 years; and 
(ii)whose authorizing legislation was referred to the Committee on Oversight and Government Reform of the House of Representatives. (3)EducationThe date of abolishment referred to in subsection (a) is 4 years after the date of enactment of this Act for the following agencies: 
(A)The Department of Education. (B)Any other agency— 
(i)about which Congress has not passed a concurrent resolution disapproving of the abolishment of such agency during the previous 10 years; and (ii)whose authorizing legislation was referred to the Committee on Education and the Workforce of the House of Representatives. 
(4)EnergyThe date of abolishment referred to in subsection (a) is 5 years after the date of enactment of this Act for the following agencies: (A)The Department of Energy. 
(B)Any other agency— (i)about which Congress has not passed a concurrent resolution disapproving of the abolishment of such agency during the previous 10 years; and 
(ii)whose authorizing legislation was referred to the Committee on Energy and Commerce of the House of Representatives. (C)Any other agency— 
(i)about which Congress has not passed a concurrent resolution disapproving of the abolishment of such agency during the previous 10 years; and (ii)whose authorizing legislation was referred to the Committee on Science, Space, and Technology of the House of Representatives. 
(5)Health and Human ServicesThe date of abolishment referred to in subsection (a) is 6 years after the date of enactment of this Act for the Department of Health and Human Services. (6)Housing and Urban Development; JudiciaryThe date of abolishment referred to in subsection (a) is 7 years after the date of enactment of this Act for the following agencies: 
(A)The Department of Housing and Urban Development. (B)Any other agency, other than the Department of Justice— 
(i)about which Congress has not passed a concurrent resolution disapproving of the abolishment of such agency during the previous 10 years; and (ii)whose authorizing legislation was referred to the Committee on the Judiciary of the House of Representatives. 
(7)LaborThe date of abolishment referred to in subsection (a) is 8 years after the date of enactment of this Act for the Department of Labor. (8)InteriorThe date of abolishment referred to in subsection (a) is 9 years after the date of enactment of this Act for the following agencies: 
(A)The Department of the Interior. (B)Any other agency— 
(i)about which Congress has not passed a concurrent resolution disapproving of the abolishment of such agency during the previous 10 years; and (ii)whose authorizing legislation was referred to the Committee on Natural Resources of the House of Representatives. 
(9)Treasury; Veterans AffairsThe date of abolishment referred to in subsection (a) is 10 years after the date of enactment of this Act for the following agencies: (A)Any office of the Department of the Treasury. 
(B)Any other agency, other than the Department of the Treasury— (i)about which Congress has not passed a concurrent resolution disapproving of the abolishment of such agency during the previous 10 years; and 
(ii)whose authorizing legislation was referred to the Committee on Ways and Means of the House of Representatives. (C)The Department of Veterans Affairs. 
(D)Any other agency— (i)about which Congress has not passed a concurrent resolution disapproving of the abolishment of such agency during the previous 10 years; and 
(ii)whose authorizing legislation was referred to the Committee on Veterans’ Affairs of the House of Representatives. (10)Transportation; Armed Services; Foreign Affairs; Homeland SecurityThe date of abolishment referred to in subsection (a) is 11 years after the date of enactment of this Act for the following agencies: 
(A)The Department of Transportation. (B)Any other agency— 
(i)about which Congress has not passed a concurrent resolution disapproving of the abolishment of such agency during the previous 10 years; and (ii)whose authorizing legislation was referred to the Committee on Transportation and Infrastructure of the House of Representatives. 
(C)Any other agency, except the Department of Defense— (i)about which Congress has not passed a concurrent resolution disapproving of the abolishment of such agency during the previous 10 years; and 
(ii)whose authorizing legislation was referred to the Committee on Armed Services of the House of Representatives. (D)Any other agency, except the Department of State— 
(i)about which Congress has not passed a concurrent resolution disapproving of the abolishment of such agency during the previous 10 years; and (ii)whose authorizing legislation was referred to the Committee on Foreign Affairs of the House of Representatives. 
(E)Any other agency, except the Department of Homeland Security— (i)about which Congress has not passed a concurrent resolution disapproving of the abolishment of such agency during the previous 10 years; and 
(ii)whose authorizing legislation was referred to the Committee on Homeland Security of the House of Representatives. (F)Any other agency, except the Department of Defense, the Department of State, the Department of Homeland Security, the Department of Justice, and the Department of the Treasury, about which Congress has not passed a concurrent resolution disapproving of the abolishment of such agency within the last 10 years. 
(d)Future datesOn the date that is 10 years after each date listed in subsection (c) for the abolishment of an agency, and every 10 years thereafter, if such agency exists, such agency shall be abolished. 3.Self-review of agenciesNot later than 1 year before the date on which an agency is scheduled to be abolished pursuant to section 2(a), the head of such agency shall submit to Congress a report on the roles and responsibilities of the agency detailing the agency’s justification for existence, including areas where the duties of the agency may overlap with the duties of other agencies. 
4.Agency definedThe term agency has the meaning given the term Executive agency in section 105 of title 5, United States Code.  